POSITIVE ELECTRODE MATERIAL FOR LITHIUM ION SECONDARY BATTERIES, POSITIVE ELECTRODE FOR LITHIUM ION SECONDARY BATTERIES, AND LITHIUM ION SECONDARY BATTERY
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-5 and 12-14 are pending, wherein claims 1-3 are amended and claims 12-14 are newly added. Claims 1-5 and 12-14 are being examined on the merits in this Office action. 

Claim Objections
Claims 1 and 3 are objected to because of the following:
In claim 1, the parenthesis after the formula LixAyDzPO4 should be opened if Applicant intends to include the content in the parenthesis as claim limitations.
In claim 3, the “a positive electrode active material” should read “the positive electrode active material”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) The parameter “initial powder density” recited in claim 1 appears to be defined at paragraphs [0027]-[0028] as the material density prior to application of a pressure. However, said definition does not allow to determine unambiguously a value of density as it is the case, for example, for “tap density”. The value of “initial powder density” appears to be the result of arbitrary and random arrangement of the powder after pouring it in a measurement apparatus. This measurement appears to have no reproducible character, as it seems dependent on the way the powder is treated before measuring its density. Hence, the subject matter of claim 1 is indefinite. One of ordinary skill in the art would not be able to compare the indefinite subject matter with prior arts. Claim 1 and its dependents claims 2-5 and 12-14 are indefinite.
2) The parameter of claim 1 "void volume per unit mass" is not accompanied by its definition in the claim. The present disclosure attempts to define said void volume in paragraph [0026], based on the parameter "initial powder density". Due to the lack of reproducible character of the "initial powder density" (see item 1)), the parameter "void volume per unit mass" cannot be determined unambiguously, leading to lack of clarity of claim 1.
3) Claim 1 recites two calculations for volume per unit mass of positive electrode material from “initial powder density” and “true density”. It is unclear what the calculation processes are. In other words, it is unclear how to calculate based on “initial powder density” or “true density”.
4) The recitation “per unit mass” in claim 1 renders the claim indefinite. For example, “the void volume B of powder per unit mass is 0.40 cm3 or more and …” has been rendered indefinite because of the use of “per unit mass”. The “per unit mass” may be “per gram”, “per kilogram”, etc., which causes different values of the void volume B.

Claim Rejections - 35 USC § 103
Claims 1-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaya et al. (JP 2019160550 A, whose English machine translation is being used for citation purposes, hereafter Yamaya) in view of Ooishi et al. (US 20160093878 A1, hereafter Ooishi).
Regarding claim 1, Yamaya teaches a positive electrode material for lithium ion secondary batteries (See at least Title and Abstract) comprising:
a positive electrode active material consisting of a compound represented by Formula LixAyDzPO4, wherein A represents at least one selected from the group consisting of Co, Mn, Ni, Fe, Cu and Cr, D represents at least one selected from the group consisting of Mg, Ca, Sr, Ba, Ti, Zn, B, Al, Ga, In, Si, Ge, and Y, 0.9<x<1.1, 0<y≤1.0 and 0<z<1 and 0.9<y+z<1.1 ([0010]). Yamaya teaches the same compound as claimed, it is reasonably expected that this compound has an olivine structure.
Yamaya is silent to the instantly claimed A/B and C/D ratios. However, in the same field of endeavor, Ooishi discloses that a positive electrode material after crushing using a jet mill shows improved rate characteristics and the like (at least [0175]). It would have been obvious to one of ordinary skill in the art to perform a crushing treatment for the positive electrode active material of Yamaya, as taught by Ooishi, in order to improve rate characteristics and the like. Ooishi further discloses that the amount of the positive electrode active material injected into the jet mill is set in a range of 10 kg/min to 30 kg/min, the crushing pressure is preferably set in a range of 0.3 MPa to 0.7 MPa, and the air pressure is preferably set in a range of 0.03 MPa to 0.55 MPa ([0095]). Changing values of these parameters would change A/B ratio and C/D ratio mentioned above, as disclosed by the instant specification ([0082]). As such, one of ordinary skill in the art would readily arrive at the instantly claimed A/B and C/D ratios through routine experimentation by changing values of the above-mentioned parameters.
As to the claimed “the void volume B of powder per unit mass is 0.40 cm3 or more and 0.60 cm3 or less”, since the initial powder density of the positive electrode material of Yamaya in view of Ooishi can be variable (due to crushing treatment by jet milling under different conditions, see above), one skilled in the art would readily arrive at, based on the calculation method as claimed in Formula (5), the claimed void volume B of powder per unit mass being 0.40 cm3 or more and 0.60 cm3 or less through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05. Additionally, it is submitted that in the absence of persuasive evidence or unexpected results that a particular void volume is significant, a selection of a void volume as claimed would be an obvious matter of design choice and involves merely ordinary capabilities of one skilled in the art.
Regarding claim 2, Yamaya in view of Ooishi teaches the positive electrode material for lithium ion secondary batteries according to claim 1, wherein the oil absorption amount is 60 ml/100 g or less (at least [0010], lines 116-117). The 60 ml/100 g or less overlaps the instantly claimed 50 ml or less per 100 g of the positive electrode material. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).  
Regarding claim 3, Yamaya in view of Ooishi teaches the positive electrode material for lithium ion secondary batteries according to claim 1, wherein the positive electrode material is a mixture which includes carbon-coated primary particles in which a carbonaceous film having a thickness of 0.5 nm or more and 5.0 nm or less has been formed on surfaces of primary particles of the positive electrode active material (See at least [0018], Yamaya). The “0.5 nm or more and 5.0 nm or less” overlaps the instantly claimed “0.5 nm or more and 10 nm or less”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Yamaya in view of Ooishi further teaches a granulated body (“agglomerated particles”) in which a plurality of the carbon-coated primary particles have been agglomerated (at least [0010], lines 103-106; [0014], [0022], Yamaya), and
a partially-crushed granulated body, which is generated by crushing a part of the granulated body (See “… particles before and after the crushing treatment”, [0010]-[3], Yamaya),
wherein
a particle diameter of D90 of the mixture, which is obtained by measuring the mixture and which corresponds to a cumulative percentage of 90% in a cumulative particle diameter distribution of the mixture, is 15 µm or less ([0010], line 114, Yamaya). The 15 µm or less overlaps the instantly claimed 5 µm or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 4, Yamaya in view of Ooishi teaches a positive electrode for lithium ion secondary batteries, comprising:
an electrode current collector; and
a positive electrode mixture layer which is formed on the electrode current collector,
wherein the positive electrode mixture layer includes the positive electrode material for lithium ion secondary batteries according to claim 1 (See at least [0010]-[6], Yamaya).
Regarding claim 5, Yamaya in view of Ooishi teaches a lithium ion secondary battery comprising:
a positive electrode;
a negative electrode; and
a non-aqueous electrolyte,
wherein the positive electrode for lithium ion secondary batteries according to claim 4 is provided as the positive electrode (See at least [0010]-[7]).
Regarding claim 12, Yamaya in view of Ooishi teaches the positive electrode material for lithium ion secondary batteries according to claim 3, wherein the particle diameter D90 is 15 µm or less ([0010], line 114, Yamaya). The 15 µm or less overlaps the instantly claimed 5 µm or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Yamaya further teaches a D90/D10 ratio is 1 or more and 10 or less ([0037]). If the ratio is 10, the D10 is 1.5 µm or less (because the D90 is 15 µm or less). The 1.5 µm or less overlaps the instantly claimed 100 nm or more and 1000 nm or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 13, Yamaya in view of Ooishi teaches the positive electrode material for lithium ion secondary batteries according to claim 3, and further teaches the average primary particle diameter is 10 nm or more ([0016], Yamaya) and the average secondary particle diameter can be 0.5 µm or more and 15 µm or less ([0022], Yamaya). The average particle diameter of the primary particles and the secondary particles, i.e., the average particle diameter of the mixture, is about 0.5 µm or more and 15 µm or less, which overlaps the instantly claimed 0.4 µm or more and 4.0 µm or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 14, Yamaya in view of Ooishi teaches the positive electrode material for lithium ion secondary batteries according to claim 3, wherein a specific surface area of the mixture is preferably 8 m2/g or more and 30 m2/g or less ([0026], Yamaya), which overlaps the instantly claimed 3 m2/g or more and 20 m2/g or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Response to Arguments
Applicant's arguments filed on April 28, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments with respect to a process step of “classification”, it is respectfully submitted that the arguments are not commensurate with the scope of the claim. The claimed invention is a product, not a process.
In response to the arguments regarding the unexpected excellent effects for ratios A/B and C/D as well as the void volume B, it is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” De Blauwe, 736 F.2d at 705, 222 USPQ at 196. Here, the conclusory statement in the specification does not suffice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727